DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 4) in the reply filed on 07/15/2021 is acknowledged.
Claims 1-20 read on the elected Species II, thus are examined on the merits hereinafter.
Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 10 ll. 5-6, “a bleed air system of the first gas turbine engine” should be changed to “[[a]]the bleed air system of the first gas turbine engine”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veilleux (20100326085).
Regarding claim 1
	Veilleux discloses a method of operating an engine (ENG 2 in Fig 3) of an aircraft (helicopter in Fig 1), the engine having a bleed air system (64 of ENG 2), the method comprising in flight (in flight is interpreted to be the whole duration from when the engine is preparing to start and the aircraft is still on the ground, to flying in the air, to when the aircraft has landed and the engine is shut off, because a flight is interpreted to be when the aircraft prepares to start to when it lands and comes to a complete stop), directing pressurized air from a source of pressurized air (air from compressor 32 of the ENG 1, external from ENG 2) external to the engine to the bleed air system of the engine (air from compressor 32 of ENG 1 travels to bleed system 64 of ENG 2 via valves 66A and 66B).
Regarding claim 2
Veilleux discloses the method of claim 1.
Veilleux further discloses wherein the engine is a first engine (ENG 2 construed as the 1st engine as annotated in Fig 3), the aircraft includes a second engine (ENG 1 construed as the 2nd nd engine) to the first engine (ENG2/1st engine) from a bleed air system of the second engine (Para 0023 in operation, ENG 1/2nd engine is light-off, i.e. started first, then ENG 2/1st engine is spun-up through cross-bleed from ENG 1, Para 0019, valves 66A and 66B are cross-bleed valves; this indicates that ENG 2/1st engine receives pressurized air from ENG1/2nd engine).

    PNG
    media_image1.png
    631
    947
    media_image1.png
    Greyscale

Regarding claim 3
Veilleux discloses the method of claim 2.
Veilleux further discloses directing pressurized air to the bleed air system of the first engine (bleed system 64 of ENG2/1st engine) when the first engine is operating in a standby mode (Para 0023, in operation, APU 60 supplies air to the bleed air system 64 of ENG 1/2nd engine to drive ENG1 to a lightoff speed, once ENG 1 is light-off, i.e. active mode, then ENG st engine is spun-up through cross-bleed from ENG 1; this indicates that ENG 2/1st engine has not started, i.e. in standby mode, while ENG 1/2nd gas turbine is in active mode).
Regarding claim 4
Veilleux discloses the method of claim 2.
Veilleux further discloses the source of pressurized air is a first source of pressurized air (air from compressor 32 of the ENG 1), the aircraft includes a second source of pressurized air (external source 68 and APU 60 are both air sources, external source 68 provides bleed-air line such as a pneumatic cart, Para 0018, definition of “pneumatic” is filled with compressed air, i.e. pressurized, https://www.dictionary.com/browse/pneumatic) that is external to both the first engine and the second engine (external source 68 and APU 60 are outside of both engines in Fig 3), and the method further comprises directing pressurized air from the second source of pressurized air to the first engine (external source 68 and APU 60 provide air to either ENG 1/2nd engine or ENG 2/1st engine through isolation valve 62, Para 0019).
Regarding claim 5
Veilleux discloses the method of claim 4.
Veilleux further discloses directing pressurized air from the second source of pressurized air to the second engine (external source 68 and APU 60 provide air to either ENG 1/2nd engine or ENG 2/1st engine through isolation valve 62, Para 0019).
Regarding claim 10
	Veilleux discloses a method of operating a bleed air system (64 of ENG 2 in Fig 3; ENG 2 is construed as the 1st engine annotated in Fig 3) of a first gas turbine engine of a multi-engine aircraft (two engines shown in Fig 3), comprising:
nd engine to drive ENG 1 to a lightoff speed, once ENG 1/2nd engine is light-off, i.e. active mode, then ENG 2/1st engine is spun-up through cross-bleed from ENG 1; this indicates that ENG 2/1st engine has not yet started and in standby mode while ENG 1/2nd engine is in active mode);
operating a second gas turbine engine of the aircraft during flight in an active mode (Para 0023, in operation, ENG 1/2nd engine is light-off first, i.e. become active); and
directing pressurized air from a bleed air system of the second gas turbine engine (bleed air system 64 of ENG 1/2nd engine) to a bleed air system of the first gas turbine engine (compressor air 32 of ENG 1/2nd engine cross bleeds to spin up to ENG 2/1st engine, Para 0023).

    PNG
    media_image2.png
    631
    947
    media_image2.png
    Greyscale

Regarding claim 11

Veilleux further discloses operating a source of pressurized air (external source 68 and APU 60 provide air, external source 68 being a pneumatic cart, Para 0018 ll. 14-16, definition of “pneumatic” is filled with compressed air, i.e. pressurized, https://www.dictionary.com/browse/pneumatic) of the aircraft external to both the first gas turbine engine and the second gas turbine engine (APU 60 and external source 68 outside of both engines), and directing pressurized air from the source of pressurized air to at least one of the first gas turbine engine and the second gas turbine engine (Para 0019, APU 60 and external source 68 provides pressurized air to the bleed system 64 of either ENG 1 or ENG 2).
Regarding claim 14
Veilleux discloses an aircraft (helicopter Fig 1), comprising:
a first engine (ENG 2 construed as the 1st engine annotated in Fig 3) having a bleed air system (64 of ENG 2);
a second engine (ENG 1 construed as the 2nd engine annotated in Fig 3) having a bleed air system (64 of ENG 1); and
a source of pressurized air (air from compressor 32 of the ENG 2/1st engine) that is external to the second engine (ENG1/2nd engine annotated), the source of pressurized air being selectively fluidly connectable (air from compressor 32 of ENG2/1st engine travels via valves 66A and 66B) to the bleed air system of the second engine (64 of ENG1/2nd engine).

    PNG
    media_image3.png
    631
    947
    media_image3.png
    Greyscale

Regarding claim 15
Veilleux discloses the aircraft of claim 14.
Veilleux further discloses at least one control valve (valves 66A and 66B in Fig 3) disposed fluidly between the source of pressurized air (32 of 1st engine) and the bleed air system of the second engine (64 of 2nd engine), the at least one control valve being operable to selectively fluidly connect the source of pressurized air (air from compressor 32 of 1st engine) to the bleed air system of the second engine (valves 66A and 66B connects air of compressor 32 of 1st engine to bleed air 64 of 2nd engine).
Regarding claim 16
Veilleux discloses the aircraft of claim 15.
Veilleux further discloses wherein the at least one control valve (valves 66A and 66B in Fig 3) fluidly connects: 
st engine) to the bleed air system of the second engine (64 of 2nd engine) when the second engine is operating in a standby mode while the first engine is operating in an active mode (intended use- both engines are capable of operating in standby and active mode, the cross-bleed valves 66A and 66B is capable of allowing ENG1 to cross bleed to ENG 2 when ENG 1 is active and ENG 2 is standby, as well as ENG 2 to cross bleed ENG 1 when ENG 2 is active and ENG 1 is standby; furthermore, Para 0023 also describes how either engine can cross-bleed to start the other engine), and 
ii) the bleed air system of the second engine (64 of 2nd engine) to the bleed air system of the first engine (64 of 1st engine) when the first engine is operating in a standby mode while the second engine is operating in an active mode (intended use- both engines are capable of operating in standby and active mode, the cross-bleed valves 66A and 66B is capable of allowing ENG1 to cross bleed to ENG 2 when ENG 1 is active and ENG 2 is standby, as well as ENG 2 to cross bleed ENG 1 when ENG 2 is active and ENG 1 is standby; furthermore, Para 0023 also describes how either engine can cross-bleed to start the other engine).
Regarding claim 17
Veilleux discloses the aircraft of claim 14.
Veilleux further discloses wherein each of the first and the second engine is operable in any one of a standby mode and an active mode (intended use – the ENG 2/1st engine and ENG 1/2nd engine in Fig 3 is capable of operating in standby mode or active mode), and the source of pressurized air is: 
a) the bleed air system of the second engine (bleed air 64 from ENG 1/2nd engine) when the first engine (ENG2/1st engine) is operating in the standby mode (intended use – both engines are connected via cross-bleed valves 66A and 66B, thus bleed air 64 of one engine being active 
b) the bleed air system of the first engine (bleed air 64 from ENG2/1st engine) when the second engine (ENG1/2nd engine) is operating in the standby mode (intended use – both engines are connected via cross-bleed valves 66A and 66B, thus bleed air 64 of one engine being active is capable of traveling to the other engine when the other engine is in standby mode; furthermore, Para 0023 also describes how either engine can cross-bleed to start the other engine).
Regarding claim 18
	Veilleux discloses the aircraft of claim 14.
Veilleux further discloses a second source of pressurized air (Fig 3 shows APU 60 and external source 68 provide a source of air, Para 0018 ll. 1-5) that is external to both the first and the second engine (APU 60 and source 68 external to both 1st and 2nd engine), the second source of pressurized air being selectively fluidly connectable simultaneously (intended use – APU 60 and source 68 connect to both 1st and 2nd engines via valves 80, 62, 66A and 66B, thus capable of simultaneously providing air to both engines) to both first and the second engine.
Regarding claim 19
	Veilleux discloses the aircraft of claim 18.
Veilleux further discloses wherein the second source of pressurized air an auxiliary power unit of the aircraft (power source 60 is an auxiliary power unit to provide a source of air, Para 0018 ll. 1-5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux, as applied to claim 5 above, and further in view of Teicholz (20180022463).
Regarding claim 6
	Veilleux teaches the method of claim 5.
Veilleux further discloses directing pressurized air from the second source of pressurized air to either the first engine and the second engine (external source 68 and APU 60 provide air to either engines through isolation valve 62, Para 0019), but is silent on directing pressurized air from the second source of pressurized air to both the first engine and the second engine.
However, Teicholz teaches an aircraft comprising a first engine (10A Fig 1) and a second engine (10B), an external source of pressurized air (air source 114 including APU 113 and compressor 115) to direct a pressurized air to both the first engine and the second engine (compressed air source 114 provides air to both air turbine starters 120A of engine 10A, 120B of engine 10B, Para 0039 ll. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the source of pressurized air being the APU 60 and external source 68 in Veilleux to direct the pressurized air to both the first engine and the second engine, .

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux, as applied to claim 11 above, and further in view of Teicholz.
Regarding claim 12
	Veilleux teaches the method of claim 11.
Veilleux further discloses directing pressurized air from the second source of pressurized air to either the first engine and the second engine (external source 68 and APU 60 provide air to either engines, Para 0019), but is silent on directing pressurized air from the source of pressurized air to the first gas turbine engine and simultaneously with the directing pressurized air from the source of pressurized air to the second gas turbine engine.
However, Teicholz teaches an aircraft comprising a first engine (10A Fig 1) and a second engine (10B), an external source of pressurized air (air source 114 including APU 113 and compressor 115) to direct a pressurized air to the first gas turbine engine and simultaneously to the second gas turbine engine (compressed air source 114 provides air to both air turbine starters 120A of engine 10A, 120B of engine 10B, Para 0039 ll. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the source of pressurized air being the APU 60 and external source 68 in Veilleux to direct the pressurized air simultaneously to the first engine and the second engine, as suggested and taught by Teicholz, because this would allow both engines to be started at the same time and ultimately reduce start-up time.
Regarding claim 13

	Veilleux further discloses wherein the second source of pressurized air an auxiliary power unit of the aircraft (power source 60 is an auxiliary power unit to provide a source of air, Para 0018 ll. 1-5). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux, as applied to claim 18 above, and further in view of Teicholz.
Regarding claim 20
	Veilleux discloses the method of claim 18.
	Veilleux further discloses the second source of pressurized air is an auxiliary power unit (APU 60, Para 0018).
	Veilleux is silent on the APU 60 is an air compressor of the aircraft.
	However, Teicholz teaches an external source of pressurized air being an APU 113 with an air compressor 115 (Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, an APU in Veilleux) for another (in this case, an APU with an air compressor in Teicholz) to obtain predictable results (in this case, providing a source of pressurized air to two engines) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 7-8 alternatively is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veilleux.
Regarding claim 1
	Veilleux discloses a method of operating an engine (ENG 2 in Fig 3) of an aircraft (helicopter in Fig 1), the engine having a bleed air system (64 of ENG 2), the method comprising in flight (in flight is interpreted to be the whole duration from when the engine is preparing to start and the aircraft is still on the ground, to flying in the air, to when the aircraft has landed and the engine is shut off, because a flight is interpreted to be when the aircraft prepares to start to when it lands and comes to a complete stop), directing pressurized air from a source of pressurized air (external source 68 and APU 60 are both air sources, external source 68 provides bleed-air line such as a pneumatic cart, Para 0018, definition of “pneumatic” is filled with compressed air, i.e. pressurized, https://www.dictionary.com/browse/pneumatic) external to the engine to the bleed air system of the engine (external source 68 and APU 60 provide air to ENG 2/1st engine through isolation valve 62, Para 0019).
Regarding claim 7
Veilleux discloses the method of claim 1.
Veilleux further discloses the source of pressurized air external to the engine is an auxiliary power unit (APU) of the aircraft (power source 60 is an auxiliary power unit to provide a source of air, Para 0018 ll. 1-5).
Regarding claim 8
Veilleux discloses the method of claim 7.
st engine as annotated in Fig 3), the aircraft includes a second engine (ENG 1 construed as the 2nd engine), and the method further includes directing pressurized air from the source of pressurized air to the second engine (external source 68 and APU 60 provide air to either ENG 1/2nd engine or ENG 2/1st engine through isolation valve 62, Para 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux, as applied to claim 8 alternatively above, and further in view of Teicholz.
Regarding claim 9
	Veilleux teaches the method of claim 8.
Veilleux further discloses directing pressurized air from the second source of pressurized air to either the first engine and the second engine (external source 68 and APU 60 provide air to either ENG 1/2nd engine or ENG 2/1st engine through isolation valve 62, Para 0019), but is silent on directing pressurized air from the source of pressurized air to both the first engine and the second engine.
However, Teicholz teaches an aircraft comprising a first engine (10A Fig 1) and a second engine (10B), an external source of pressurized air (air source 114 including APU 113 and compressor 115) to direct a pressurized air to both the first engine and the second engine (compressed air source 114 provides air to both air turbine starters 120A of engine 10A, 120B of engine 10B, Para 0039 ll. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the source of pressurized air being the APU 60 and external source 68 in Veilleux to direct the pressurized air to both the first engine and the second engine, as suggested and taught by Teicholz, because this would allow both engines to be started at the same time and ultimately reduce start-up time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minto (8245493) teaches a main compressor 12 providing air to two booster compressors (24 and 64).
Kraft (20140366547) teaches in Fig 6 a supplemental compressor 22 providing additional mass flow to two engines 82 and 84
Ekanayake (20160273393) teaches directing a bleed air from one compressor 106 to another compressor 146
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/ALAIN CHAU/Primary Examiner, Art Unit 3741